
	
		I
		112th CONGRESS
		1st Session
		H. R. 2125
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of
		  1938 to require certain disclosures by employers who use electronic payroll
		  cards to pay their employees.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Paycard Protection Act of
			 2011.
		2.Disclosures and
			 options related to electronic payroll cards
			(a)In
			 generalThe Fair Labor
			 Standards Act of 1933 is amended by adding after section 6 the following new
			 section:
				
					6A.Disclosures and
				options related to electronic payroll cards
						(a)Required
				disclosuresAny employer who
				pays or wishes to pay any employee by means of an electronic payroll card shall
				comply with the following requirements and provide to each such employee the
				following disclosures and options at the time the employee is provided the
				option to enroll in a program providing for payment using such cards:
							(1)The employee shall be provided the ability
				to access his or her full wages for the pay period using the electronic payroll
				card at least once each period, without any additional fee, and shall be
				provided the option of checking the balance available through the electronic
				payroll card through an automated telephone system or through the Internet or
				by other electronic means.
							(2)All the terms and conditions governing the
				use of the electronic payroll card, including any permissible fees associated
				with such cards, shall be disclosed to the employee in a clear, written manner
				and in the language typically used by the employer to communicate with the
				employee.
							(3)No fees may be
				assessed to the employee for ordinary use of the electronic payroll card,
				including for participation, initiation, adding funds to the card, checking the
				balance on the card or other account maintenance activities, inactivity or
				dormancy, low balance, declined transaction, or request to obtain the balance
				on the card by check in order to close out the card.
							(4)The employer shall
				maintain the payroll funds that are accessible by means of the electronic
				payroll card only in an insured depository institution (as defined section 3 of
				the Federal Deposit Insurance Act) or an insured credit union (as defined in
				section 101 of the Federal Credit Union Act), in an account or accounts for
				which the Federal Deposit Insurance Corporation or the National Credit Union
				Administration, respectively, provides pass-through deposit insurance based on
				the interest of each employee participating in the electronic payroll card
				program. The full amount of funds made available to each employee through an
				electronic payroll card shall be guaranteed by the employer.
							(5)Any funds made
				available through the electronic payroll card may not expire. If the electronic
				payroll card expires, the employee shall be provided the option to terminate
				his or her enrollment in the program or to re-enroll and be issued a new card
				without any fee. Any balance remaining on the expired card must be transferred
				in full to the newly issued card.
							(6)The employer is
				required to offer the employee the option of payment through direct deposit to
				a savings or checking account of the employee’s choosing in lieu of payment
				through an electronic payroll card.
							(7)The employer may
				not pay an employee’s final payment or any severance payment to any employee
				whose employment with the employer is discontinued.
							(8)An employee may
				not be subject to termination of employment for opting not to participate in
				any electronic payroll card program. Consent to participate in any such program
				shall not be a condition of employment at the time of hiring.
							(b)DefinitionAs used in this section, the terms
				electronic payroll card and card mean an access
				mechanism, including a prepaid card, code, or device, issued to an employee by
				an employer, or other entity by arrangement with the employer, through which an
				employer provides an employee access to his or her
				wages.
						.
			(b)Violation and
			 penaltiesSection 15(a)(2) of such Act (29 U.S.C. 215(a)(2)) is
			 amended by inserting , section 6A, after section
			 6.
			
